Citation Nr: 0117276	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-13 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans Appeals' (Board) 
from an April 1999 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for hearing loss in the right ear.  


REMAND

The veteran asserts that service connection is warranted for 
a hearing loss in the right ear.  His discharge certificate 
discloses that he was awarded, among other medals, the Navy 
Achievement Medal with Combat "V" device.  The citation 
issued when this medal was awarded has not been associated 
with the claims folder.  

The only service medical records that have been associated 
with the claims folder are the report of medical history 
completed in conjunction with the enlistment examination in 
March 1968, and the report of enlistment examination 
conducted at that time.  The veteran alleges that he 
underwent a hearing test in 1971 at the Marine barracks in 
Philadelphia and that he was told that he had a hearing loss 
in the right ear.  This test is not of record.  

During the Department of Veterans Affairs (VA) audiometric 
test in February 1999, the veteran related a history of noise 
exposure in service.  Following an examination, it was 
concluded that he had a sensorineural hearing loss in the 
right ear above 2000 Hertz.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154 (West 1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  


Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels, 
including secondary sources.  The RO 
should specifically attempt to obtain the 
hearing test purportedly conducted at the 
Marine barracks in Philadelphia, 
Pennsylvania in 1971, as well as the 
separation examination report.

2.  The RO should also attempt to procure 
the citation issued when the veteran was 
awarded the Navy Achievement Medal with 
Combat "V" device.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
hearing loss in the right ear since his 
discharge from service.  After securing 
the necessary release, the RO should 
obtain these records.

4.  The veteran should be afforded a VA 
audiometric examination to determine the 
nature and etiology of the current right 
ear hearing loss.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's hearing 
loss in the right ear had its inception 
in service, to include whether it is 
related to noise exposure in service.  
The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  


5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6. Thereafter, the RO should readjudicate 
this claim.  As appropriate, the RO should 
consider the provisions of 38 U.S.C.A. 
§ 1154.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

